           Case 6:20-cv-00927-ADA Document 19 Filed 03/17/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


   WSOU Investments, LLC d/b/a Brazos
   Licensing and Development,                            Case No.: 6:20-cv-00927-ADA

          Plaintiff,                                     Jury Trial Demanded

          v.

   NEC Corporation,

          Defendant.


                                   NOTICE OF APPEARANCE

       Notice is hereby given that the undersigned attorney, Keith B. Davis, enters his appearance in

the above-referenced proceeding for Defendant NEC Corporation and respectfully requests that the

Court take note of this Notice of Appearance and make Keith B. Davis one of the attorneys of record

for NEC Corporation in this lawsuit. Copies of all communications and other documents filed in the

above-referenced proceeding should be emailed to Keith B. Davis at the address set forth below.




                                                -1-
       Case 6:20-cv-00927-ADA Document 19 Filed 03/17/21 Page 2 of 3




Dated: March 17, 2021                 Respectfully submitted,


                                      /s/ Keith B. Davis
                                      Keith B. Davis
                                      Texas State Bar No. 24037895
                                      Email: kbdavis@jonesday.com
                                      JONES DAY
                                      2727 N. Harwood Street, Suite 500
                                      Dallas, TX 75201-1515
                                      Telephone: (214) 220-3939
                                      Facsimile: (214) 969-5100


                                      Attorneys for Defendant NEC
                                      Corporation




                                   -2-
             Case 6:20-cv-00927-ADA Document 19 Filed 03/17/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that the foregoing document was filed electronically in

  compliance with Local Rule CV-5(a). As such, this document was served on all counsel who have

  consented to electronic services on March 17, 2021.




                                                   By: /s/ Keith B. Davis
                                                       Keith B. Davis
NAI-1516849112v1




                                                 -8-
